EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 7/11/2022.
The application has been amended as follows: 
1. 	(Original) A system for testing sutures comprising: 
a test bench; 
a framework supporting said test bench above a surface; 
a continuous passive motion (CPM) machine mounted on said test bench, wherein said CPM machine is configured to rotate between a first position in which said CPM machine is upright and located above said test bench and a second position in which said CPM machine is inverted and located below said test bench; 
a fluid supply subsystem for directing a fluid toward said CPM machine; 
a fluid collection tray located below said test bench.
2. 	(Original) The system as claimed in claim 1, further comprising: 
a support rod secured to and extending across an upper end of said framework; 
said test bench comprising a table rotatably mounted to said support rod; 
said CPM machine being secured to said table, wherein said table and said CPM machine are configured to move together between the first position in which said CPM machine is upright and the second position in which said CPM machine is inverted.
3. 	(Original) The system as claimed in claim 2, wherein said framework comprises spaced legs that extend vertically away from the surface, and wherein said table lies in a plane that is parallel to the surface and perpendicular to longitudinal axes of said respective spaced legs.
4. 	(Original) The system as claimed in claim 1, wherein said fluid supply subsystem comprises: 
a fluid feed container; 
a fluid tube having a first end connected with said fluid feed container and a second end spaced from the first end; 
an infusion cannula coupled with the second end of said fluid tube; 
an elevating mechanism coupled with said fluid feed container for selectively raising and lowering said fluid feed container relative to a height of said test bench. 
5. 	(Original) The system as claimed in claim 4, wherein said fluid supply subsystem further comprises:
a pump for circulating the fluid in said fluid supply subsystem;
a heat exchanger for heating the fluid in said fluid supply subsystem.
6. 	(Original) The system as claimed in claim 5, further comprising a pressure monitoring subsystem coupled with said fluid supply subsystem for monitoring a pressure level of the fluid.
7. 	(Original) The system as claimed in claim 6, wherein said pressure monitoring subsystem comprises:
a pressure monitoring catheter having a proximal end and a distal end;
a pressure sensor disposed at the distal end of said pressure monitoring catheter, wherein the distal end of said pressure monitoring catheter passes through said infusion cannula.
8. 	(Original) The system as claimed in claim 7, wherein said CPM machine comprises:
an upper leg support having an upper leg clamp;
a lower leg support having a lower leg clamp;
an articulating joint interconnecting said upper and lower leg supports for enabling said upper and lower leg supports to pivot relative to one another for extending and flexing said CPM machine.
9. 	(Currently Amended) The system as claimed in claim 8, wherein
said CPM machine is capable of securing a cadaver leg, alignable 
said infusion cannula is capable of passing through said capsule of said knee for establishing fluid communication between said fluid tube and an intracapsular cavity of said knee for infusing the fluid into the intracapsular cavity.
10. 	(Currently Amended) The system as claimed in claim 9, wherein said upper leg clamp is capable of securing is capable of securing 
11. 	(Currently Amended) The system as claimed in claim 10, wherein said infusion cannula is further capable of passing through said capsule of said knee when said knee has a surgical opening formed therein that is closed by one or more sutures.
12. 	(Original) The system as claimed in claim 9, further comprising a system controller in communication with said pressure sensor for monitoring a pressure level of the fluid infused into the intracapsular cavity of said knee.
13. 	(Original) The system as claimed in claim 12, wherein said elevating mechanism comprises:
a winch having a winch cable wound about a spool, said winch cable having a free end that is coupled with said fluid feed container;
a winch handle coupled with said spool for selectively rotating said spool, wherein said winch handle is moveable in a first direction for raising said fluid feed container and is moveable in a second direction for lowering said fluid feed container.
14. 	(Original) The system as claimed in claim 13, wherein the pressure level of the fluid infused into the intracapsular cavity is increased by raising said fluid feed container and the pressure level of the fluid infused into the intracapsular cavity if reduced by lowering said fluid feed container.
15. 	(Original) A system for testing sutures comprising:
a test bench including a rotatable table;
a framework supporting said test bench and said rotatable table above a surface;
a continuous passive motion (CPM) machine mounted on said rotatable table, wherein said CPM machine is configured to rotate between a first position in which said CPM machine is upright and located above said rotatable table and a second position in which said CPM machine is inverted and located below said rotatable table;
a fluid supply subsystem for directing an infusion fluid toward said CPM machine;
a pump for circulating the infusion fluid in said fluid supply subsystem;
a heat exchanger for heating the infusion fluid;
a fluid collection tray located below said CPM machine and said rotatable table;
a pressure monitoring subsystem for monitoring a pressure level of the infusion fluid.
16.    	(Currently Amended) The system as claimed in claim 15, further comprising:
said CPM machine including an upper leg support, a lower leg support, and an articulating joint interconnecting said upper and lower leg supports for enabling said upper and lower leg supports to pivot relative to one another for extending and flexing said CPM machine;
said CPM machine including a motor for moving said upper and lower leg supports between the extended and flexed configurations;
wherein said CPM machine is capable of having a cadaver leg positioned on said CPM machinealignable with said articulating joint of said CPM machine;
said fluid supply subsystem including a fluid feed container, an infusion fluid tube having a first end connected with said fluid feed container and a second end spaced from the first end, and an infusion cannula coupled with the second end of said infusion fluid tube, wherein said infusion cannula is capable of passing
17.    	(Currently Amended) The system as claimed in claim 16, wherein said pressure monitoring subsystem comprises:
a pressure monitoring catheter having a proximal end and a distal end; 
a pressure sensor disposed at the distal end of said pressure monitoring catheter, wherein the distal end of said pressure monitoring catheter is capable of passing
18.    	(Original) The system as claimed in claim 17, wherein said fluid supply subsystem further comprises an elevating mechanism coupled with said fluid feed container for selectively raising and lowering said fluid feed container relative to a height of said test bench, and wherein a pressure level of the infusion fluid is increased by raising said fluid feed container relative to the height of said bench and the pressure level of the infusion fluid is reduced by lowering said fluid feed container relative to the height of said bench.
19.    	(Currently Amended) A method of testing [[the]] performance of sutures comprising:
providing a test bench having a rotatable table configured to rotate between an upright configuration and an inverted configuration;
securing a continuous passive motion (CPM) machine to said rotatable table, said CPM machine including an upper leg support, a lower leg support, and an articulating joint interconnecting said upper and lower leg supports for enabling said upper and lower leg supports to pivot relative to one another for extending and flexing said CPM machine;
with said rotatable table and said CPM machine in the upright configuration, positioning a cadaver leg having a surgical opening closed by one or more sutures on said CPM machine with an upper part of said cadaver leg secured to said upper leg support, a lower part of said cadaver leg secured to said lower leg support, and a knee of said cadaver leg aligned with said articulating joint of said CPM machine;
infusing fluid into an intracapsular cavity of said knee of said cadaver leg; 
after the infusing fluid step, activating a motor of said CPM machine for continuously flexing and extending said cadaver leg through a range of motion;
rotating said rotatable table and said CPM machine into the inverted configuration so that said cadaver leg is inverted and located below said rotatable table;
after the rotating step, collecting any of the infused fluid that passes through the surgical opening closed by the one or more sutures.
20. 	(Original) The method as claimed in claim 19, further comprising:
increasing a pressure level of the fluid infused into the intracapsular cavity of said cadaver leg;
monitoring the pressure level of the fluid infused into the intracapsular cavity of said cadaver leg.


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Cragg (US 2002/0173796) discloses an apparatus/method involving an infusion catheter (e.g. 238) and media (e.g. 240), but fails to disclose a continuous passive motion machine, configuration for inverting or rotating of the continuous passive motion machine, framework, bench, fluid aspects, and interrelationships thereof, as claimed. There would have been no obvious reason to modify the Cragg apparatus/method to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Cragg apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Cragg reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Splane, Jr. (US 2003/0135137) discloses an apparatus/method involving continuous passive motion (e.g.10), but fails to disclose a configuration for inverting or rotating of a continuous passive motion machine, fluid collection/tray/aspects, bench, and interrelationships thereof, as claimed. There would have been no obvious reason to modify the Splane, Jr. reference to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Splane, Jr. apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Splane, Jr. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775